Citation Nr: 0619588	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-07 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative chondromalacia with patellofemoral 
pain syndrome of the right knee, status-post arthroscopy.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative chondromalacia with patellofemoral 
pain syndrome of the left knee, post-operative.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than 20 years on active duty from 
April 1969 to January 1971, and from July 1972 to July 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision of 
the RO that, in part, denied disability ratings in excess of 
20 percent each for service-connected degenerative 
chondromalacia with patellofemoral pain syndrome of the right 
knee, status-post arthroscopy, and for service-connected 
degenerative chondromalacia with patellofemoral pain syndrome 
of the left knee, post-operative; and denied a total 
disability rating based on individual unemployability (TDIU).

In April 2006, the Board remanded the matters to afford the 
veteran an opportunity for a hearing.  Although prior 
correspondence from the veteran indicated a desire for a 
Board hearing, in May 2006 the veteran submitted additional 
correspondence that indicated he no longer desired a Board 
hearing.  Under these circumstances, the veteran's request 
for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.700 (2005).
 
In September 2005, the veteran raised the issues of service 
connection for conditions of his back, arms, hands, neck, and 
shoulder.  As each of those issues has not been adjudicated 
by the RO, they are referred to the RO for adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

In June 2002, the veteran was afforded a VA examination to 
evaluate the severity of his service-connected disabilities.  
The report of that examination shows flexion of each of the 
veteran's knees to 120 degrees on the right without pain, and 
to 125 degrees on the left with pain.  Since then, the 
veteran has reported, on more than one occasion, a worsening 
of his bilateral knee disabilities.

VA clinical reports in January 2005 show mild swelling of the 
right knee with crepitus; the physician noted right knee 
flexion limited to 45 degrees, and extension was "okay."

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Each of the veteran's knee disabilities is potentially 
ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(recurrent subluxation or lateral instability), Diagnostic 
Code 5260 (limited flexion), Diagnostic Code 5261 (limited 
extension)  Ratings in excess of 20 percent require 
determinations as to whether there is severe instability or 
recurrent subluxation, flexion limited to 15 degrees or less, 
extension limited to 20 degrees or more, or malunion of the 
tibia and fibula with marked disability.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2005); see 38 C.F.R. 
§ 19.9 (2005).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  There is conflicting evidence on this 
question, and the veteran's medical disability situation is 
complex.

The report of a June 2002 VA examination reflects that the 
veteran is not unemployable due solely to service-connected 
disabilities.  Since then, service connection has been 
awarded for hypertension, evaluated as 10 percent disabling, 
effective August 31, 1999.  In addition, a separate rating of 
30 percent has been assigned for the veteran's headaches, 
effective May 10, 1996, in addition to the assigned 
10 percent disability rating for a residual scar on the 
forehead.
 
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
veteran for a VA orthopedic examination, 
to evaluate his service-connected 
bilateral knee disabilities.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination or addendum should note 
review of the claims folder.  

The examiner should specify the degrees 
of flexion and extension for each knee, 
and should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in either knee, and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  The RO or AMC should arrange for the 
veteran to undergo VA general medical 
examination to obtain an opinion as to 
the impact of the service connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner should provide an opinion as 
to whether the service connected 
bilateral knee disabilities; residuals of 
a forehead injury, recurrent headaches, 
scar; hypertension, or pulmonary 
tuberculosis, , it is at least as likely 
as not (i.e., there is at least a 50 
percent probability)  preclude employment 
consistent with the veteran's education 
and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause to report for 
scheduled examinations could result in 
the denial of his claims.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.

6.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


